     Case 1:18-cv-04993-NRB Document 100 Filed 05/31/19 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                   )
IN RE AEGEAN MARINE PETROLEUM      ) Case No. 18 Civ. 4993 (NRB)
NETWORK, INC. SECURITIES           )
LITIGATION                         )
                                   )
                                   )
                                   )
                                   )
                                   )
                                   )

LEAD PLAINTIFF’S FOURTH STATUS REPORT REGARDING SERVICE OF THE
             CONSOLIDATED CLASS ACTION COMPLAINT
         Case 1:18-cv-04993-NRB Document 100 Filed 05/31/19 Page 2 of 9



       In accordance with Lead Plaintiff’s April 30, 2018 Third Status Report Regarding Service

of the Consolidated Complaint (“Third Status Report”) (ECF No. 96), Utah Retirement Systems

(“Lead Plaintiff” or “URS”) provides this supplemental report to outline the current status of

service of process of the Consolidated Class Action Complaint on defendants, including foreign

defendants located in Greece and the United Kingdom.

I.     NATURE OF ACTION

       The Consolidated Complaint alleges claims for violations of Sections 10(b), 20(a), 20(b)

and 20A of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78j(b), 78t(a),

78t(b) and 78t-1, and the rules and regulations promulgated thereunder, including Rule 10b-5,

17 C.F.R. §§ 240.10b-5(b) (misrepresentations and omissions) and 240.10b-5(a) and (c) (scheme

liability), in connection with a fraudulent scheme at Aegean Marine Petroleum Network Inc.

(“Aegean Marine” or the “Company”). The claims are brought against former and current officers

and directors of the Company as well as its former auditors. Defendants’ scheme took place over

at least an eight-year period during which defendants (a) significantly overstated the Company’s

income and revenue; (b) overstated the Company’s assets and the strength of its balance sheet; and

(c) misled investors concerning the adequacy of the Company’s internal controls over financial

reporting.

       Because of actions undertaken by certain shareholders, the Company’s entire Audit

Committee was forced to step down in May 2018 and a reconstituted Audit Committee (the

“Reconstituted Audit Committee”) was formed with new, independent directors. Only weeks later,

on June 4, 2018, the Company shocked the market by revealing that it had discovered that $200

million in accounts receivable had to be written off because the receivables were based on bogus
         Case 1:18-cv-04993-NRB Document 100 Filed 05/31/19 Page 3 of 9



transactions. The Reconstituted Audit Committee announced that it had retained counsel and

forensic accountants to conduct an internal investigation.

       Then, on November 2, 2018, under new leadership, the Company admitted that the

Company’s “senior managers” and the Company’s founder had engaged in an elaborate fraudulent

scheme where (a) the Company’s financial results were manipulated by improperly booking

approximately $200 million in accounts receivables from bogus transactions with shell companies

controlled by former employees or affiliates of the Company, which artificially inflated the

Company’s earnings and revenue; and (b) approximately $300 million in cash and assets had been

misappropriated by the founder and/or his affiliates. The impact of this fraudulent scheme was so

significant that it led to the filing of proceedings under Chapter 11 of the U.S. Bankruptcy Code

on November 6, 2018 (only four days after revealing the preliminary results of the Company’s

internal investigation). The Company was delisted from the NYSE on December 3, 2018 and its

existing equity interests were canceled on the effective date of its chapter 11 plan of reorganization.

II.    STATUS OF SERVICE

       As previously described in the First, Second and Third Status Reports, defendants are

domiciled and/or headquartered in the United States, Greece and the United Kingdom. Service

has been effected on all defendants domiciled in the United States and the United Kingdom. As

previously reported, for defendants domiciled in the United States, proofs of service have been

filed with the Court.1          In addition, on March 4, 2019, counsel for Defendant

PricewaterhouseCoopers LLP filed notices of appearance (ECF Nos. 92-93). Firms have also

reached out to advise that they have been retained by Peter C. Georgiopoulos and by E. Nikolas


1
  These defendants include E. Nikolas Tavlarios, Peter C. Georgiopoulos, John P. Tavlarios,
George Konomos, Deloitte & Touche LLP and PricewaterhouseCoopers, LLP. See ECF Nos. 84-
90.


                                                  2
         Case 1:18-cv-04993-NRB Document 100 Filed 05/31/19 Page 4 of 9



Tavlarios. However, no responses are due from defendants until further order of this Court,

regardless of the effective date of service of process, in accordance with the Court’s December 20,

2018 Revised Scheduling Order (ECF No. 78).

       All defendants domiciled in the United Kingdom have also been served and proofs of

service have been filed with the Court.2 Lead Plaintiff filed Proofs of Service of Summons and

Complaint for Defendants Deloitte Touche Tohmatsu Limited and PricewaterhouseCoopers

Limited with the Court on May 17, 2019 (ECF Nos. 98 and 99).

       As for defendants domiciled/headquartered elsewhere, international service of process is

ongoing.3 Similar to the timelines for service in the United Kingdom, foreign government officials

usually effect service pursuant to international treaty law in six to eight weeks, and that another

six to eight weeks are often required for the Proof of Service to be completed, sealed and returned

to the United States. In total, the process generally takes twelve to sixteen weeks from the time

the documents are sent abroad, and occasionally it takes longer.

III.   THE AEGEAN MARINE BANKRUPTCY

       As discussed in Lead Plaintiff’s prior Status Reports, the Company and certain of its

affiliates filed voluntary Chapter 11 bankruptcy cases on November 6, 2018, captioned In re

Aegean Marine Petroleum Network, Inc., et al., Lead Case No. 1:18-BK-13374 (Bankr. S.D.N.Y.)

(the “Bankruptcy Case”). The Company’s plan of reorganization (the “Plan”) was confirmed on

March 29, 2019 and went effective on April 3, 2019 (the “Effective Date”). On the Effective Date,

Aegean Marine emerged from bankruptcy as a fully owned subsidiary of Mercuria Energy Group


2
  These defendants include Deloitte Touche Tohmatsu Limited and PricewaterhouseCoopers
International Limited.
3
 These defendants include Dimitris Melisanidis, Spyros Gianniotis, Jonathan McIlroy, Spyridon
Fokas, Yiannis N. Papanicolaou, Konstantinos D. Koutsomitopoulos, Deloitte Certified Public
Accountants S.A. and PricewaterhouseCoopers S.A.


                                                3
         Case 1:18-cv-04993-NRB Document 100 Filed 05/31/19 Page 5 of 9



Limited and will now operate as Minerva Bunkering, and all of the Company’s existing equity

interests were canceled. Pursuant to provisions of the Plan negotiated by Lead Plaintiff, the claims

of Lead Plaintiff and the proposed Class against the defendants are expressly excluded from the

releases and injunction contained in the Plan, and thus the Bankruptcy Case does not pose any

impediment to this action continuing against the defendants.

///

///

///

///

///

///

///

///

///

///

///




                                                 4
        Case 1:18-cv-04993-NRB Document 100 Filed 05/31/19 Page 6 of 9




IV.    CONCLUSION

       Lead Plaintiff will provide the Court with another update on the status of foreign service

by August 1, 2019.

Dated: May 31, 2019                         Respectfully submitted,

                                            BERMAN TABACCO


                                            By:
                                                  Nicdfe Lavallee (admitted pro hac vice )
                                            Joseph J . Tabacco, Jr. (JT1994)
                                            Christopher T. Heffelfinger
                                            A. Chowning Poppler (admittedpro hac vice)
                                            44 Montgomery Street, Suite 650
                                            San Francisco, CA 94104
                                            Telephone: (415) 433-3200
                                            Facsimile: (415) 433-6382
                                            Email : jtabacco@bermantabacco.com
                                                    nlavallee@bermantabacco.com
                                                    cheffelfmger@bermantabacco . com
                                                    cpoppler@bermantabacco.com

                                            Jay W. Eng
                                            One Liberty Square
                                            Boston, MA 02109
                                            Telephone : (617) 542-8300
                                            Facsimile: (617) 5420194
                                            Email: jeng@bermantabacco.com

                                            Counsel for Lead Plaintiff Utah Retirement Systems




                                              5
         Case 1:18-cv-04993-NRB Document 100 Filed 05/31/19 Page 7 of 9



                                 CERTIFICATE OF SERVICE

       I am employed by Berman Tabacco, 44 Montgomery Street, Suite 650, San Francisco,

California, 94104. I am over the age of 18 years and am not a party to this action. On May 31,

2019, using the U.S. District Court for the Southern District of New York’s CM/ECF Electronic

Filing system (“ECF system”), with the ECF ID registered to Nicole Lavallee and at her direction,

I filed and electronically served true and correct copies of the foregoing document(s) on the

recipients designated on the Electronic Mail Notice List for this case. The ECF system is designed

to automatically generate an e-mail Notice of Electronic Filing (“NEF”) message to all parties in

the case, which constitutes service. The attached Manual Notice List generated by CM/ECF

indicates that no participants require service by mail.

       I further declare that on May 31, 2019, I electronically served true and correct copies of

the document(s) described above by (i) email by transmitting true and correct Portable Document

Format (PDF) copies via electronic mail from email address stuiasosopo@bermantabacco.com

on this date to the person(s) at the address(es) set forth below, and (ii) by mail by placing true

copies thereof, enclosed in a sealed envelope, addressed as shown below, affixing proper first

class postage, and depositing the envelope in the United States Mail at San Francisco, California,

in accordance with Berman Tabacco’s ordinary business practices:

       Joshua A. Goldberg
       PATTERSON BELKNAP
       WEBB & TYLER LLP
       1133 Avenue of the Americas
       New York, NY 10036
       Email: jgoldberg@pbwt.com

       Counsel for E. Nikolas Tavlarios




                                                  6
         Case 1:18-cv-04993-NRB Document 100 Filed 05/31/19 Page 8 of 9



       Michael Tremonte
       Amanda Ravich
       SHER TREMONTE
       90 Broad Street, 23 rd Floor
       New York, NY 10004
       Email : mtremonte@shertremonte.com
               aravich@shertremonte. com

       Counsel for Peter C. Georgiopoulos

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed at San Francisco, California, on May 31, 2019.




                                             Sheralyn Tuiasosopo




                                                7
                        Case 1:18-cv-04993-NRB Document 100 Filed 05/31/19 Page 9 of 9
Mailing Information for a Case 1:18-cv-04993-NRB In re Aegean Marine Petroleum Network
Inc. Securities Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Naumon A Amjed
      namjed@ktmc.com,rdegnan@ktmc.com,hpaffas@ktmc.com,iyeates@ktmc.com,4980043420@filings.docketbird.com,mswift@ktmc.com

      Peretz Bronstein
      peretz@bgandg.com,soloveichik@bgandg.com,ashi@bgandg.com

      Jason Craig Hegt
      jason.hegt@lw.com,NY-CourtMail@lw.com,jason-hegt-2094@ecf.pacerpro.com,new-york-ma-2860@ecf.pacerpro.com

      Jason N. Kleinwaks
      jkleinwaks@gibsondunn.com

      Eduard Korsinsky
      ek@zlk.com

      Nicole Catherine Lavallee
      nlavallee@bermantabacco.com,ysoboleva@bermantabacco.com

      Jeremy Alan Lieberman
      jalieberman@pomlaw.com,ahood@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

      Christopher Lometti
      clometti@cohenmilstein.com,efilings@cohenmilstein.com

      Kim Elaine Miller
      kim.miller@ksfcounsel.com,dawn.hartman@ksfcounsel.com,kimmiller225@yahoo.com

      Aidan Chowning Poppler
      cpoppler@bermantabacco.com

      Lesley Frank Portnoy
      LPortnoy@glancylaw.com,info@glancylaw.com,lesley-portnoy-3007@ecf.pacerpro.com

      Ira M. Press
      ipress@kmllp.com

      David Avi Rosenfeld
      drosenfeld@rgrdlaw.com,e_file_ny@rgrdlaw.com,2879289420@filings.docketbird.com,e_file_sd@rgrdlaw.com

      Daniel Sadeh
      sadeh@halpersadeh.com,ecf@bernlieb.com

      Joseph J. Tabacco , Jr
      jtabacco@bermantabacco.com,ysoboleva@bermantabacco.com

      Matthew L Tuccillo
      mltuccillo@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

      Jamie Lynne Wine
      jamie.wine@lw.com,NY-CourtMail@lw.com,jamie-wine-2206@ecf.pacerpro.com,new-york-ma-2860@ecf.pacerpro.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish
to use your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

  (No manual recipients)
